       Case 7:18-cr-00614-KMK Document 126 Filed 05/29/20 Page 1 of 1
         Case 7:18-cr-00614-KMK Document 125 Filed 05/29/20 Page 1 of 1



MSF
Meister Seel ig & Fein LLP
                                                                          !I"• ..
                                                                          l- P
                                                                          L,i...
                                                                                     Ilana Haramati
                                                                                         Of Counsel
                                                                              Direct (212) 655-3594
                                                                                Fax (646) 860-3130
                                                                                   ih@msf-law.com



                                         May 29, 2020


ViaECF

Hon. Kenneth M. Karas
United States District Court Judge
United States Courthouse
300 Quarropas St.
Courtroom 521
White Plains, New York 10601
                 Re:     United States v. Aron Melber, No. 18 Cr. 614 (KMK)
Dear Judge Karas:
         We write on behalf of our client Aron Melber in the above-captioned case to respectfully
request a further two-month adjournment of his sentencing hearing, currently scheduled for July
14, 2020. This additional time is necessary to ensure that we are able to adequately prepare for
Mr. Melber's sentencing, as the continued lockdown due to COVID-19 has interfered with our
ability to efficiently prepare. We further request a corresponding adjournment of the disclosure
date for the U.S. Probation Office's final Presentence Investigation Report.

        We have conferred with Assistant United States Attorney Michael Maimin, who advised
us that the government has no objection to this request.

                                     Respectfully Submitted,

                                     /s/ Ilana Haramati
                                     Henry E. Mazurek
                                     Ilana Haramati                                                 '7/J_
                                     Counsel for Defendant Aron Melber   ,h}a_/)J /.....t1d. '-L j}         I

cc:    Counsel of Record (via ECF)
                                                                   UJMI- will holcL m--e.
       U.S. Probation Officer Deanna M. Paige (via email)       ,,{1R/h lvn UL 62/h
                                                               Oc loblll 1; ao;;;o at
